Case 3:20-cr-00389-DCG Document 89 Filed 07/23/20 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
IL PASO DIVISION

USA

Cause Number: EP:20-CR-00389(1)-DCG
VS.

LI LP LI G3

(1) Patrick Wood Crusius

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT
AND
ENTRY OF PLEA OF NOT GUILTY

COMES NOW Defendant in the above-referenced case who, along with his undersigned attorney, hereby
acknowledges the following:

1) Defendant has received a copy of the indictment or information in this case. Defendant understands the
nature and substance of the charges contained therein, the maximum penalties applicable thereto, and his/her
Constitutional rights, afler being advised of all the above by his/her attorney.

2) Defendant understands he/she has the right to appear personally with his/her attorney before a Judge for
arraignment in open Court on this accusation. Defendant further understands that, absent the present waiver,
he/she will be so arraigned in open Court.

Defandant, having conferred with his/her attorney in this regard, hereby waives personal appearance with
his/her attorney at the arraignment of this case and the reading of the indictment or information, and by this
instrument, tenders his/her plea of "not guilty." The defendant understands that entry by the Court of said plea
for defendant will conclude the arraignment in this case for all purposes,

UNDERSTAND, UNLESS OTHERWISE ORDERED BY THE COURT, | MUST FILE ANY PRETRIAL MOTION
(CITING LEGAL AUTHORITY UPON WHICH IL RELY AND A PROPOSED ORDER) WITHIN 14 DAYS AFTER
ARRAIGNMENT, OR, IF LHAVE WAIVED ARRAIGNMENT, WITHIN 14 DAYS AFTER THE LATEST SCHEDULED

ARRAIGNMENT DATE, SEE LOCAL CRIMINAL RULES CR-12 AND CR-47,

bae — J ~/b - 20 20 ha oO

Seni z af Atiomney

iat. Yous f- Le 72

Defendant's Signature Name of Alfomey

 

ORDER

APPROVED by the Court. A plea of "NOT GUILTY" is entered for the defendant.

 

Date LEON SCHYDLOWER
UNITED STATES MAGISTRATE JUDGE

 
